Citation Nr: 0842332	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-06 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


REMAND

The veteran had active military service from November 1961 
to September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2007.  A transcript of the 
hearing is of record.

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for PTSD.  

Service connection for PTSD requires:  (1) a medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).

The veteran has contended that he has PTSD as a result of 
multiple upsetting events while he was stationed along the 
demilitarized zone (DMZ) in Korea during the Vietnam War.  
The RO did not seek to verify the veteran's claimed 
stressors because the veteran did not have a definitive 
diagnosis of PTSD.  

The Board notes that a letter dated in August 2006 reveals 
that the veteran was diagnosed with PTSD at the Provo Vet 
Center based on the veteran's stressors of many incidents 
along the DMZ where he felt that his life was threatened and 
where he was in immediate danger.  The letter does not 
specify what stressors the veteran described, and does not 
indicate that the diagnosis was made in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders - 
Fourth Edition (DSM-IV).

The Board also notes that in November 2006, the veteran was 
diagnosed with PTSD following a VA PTSD assessment.  The 
record indicates that the veteran was diagnosed in 
accordance with the DSM-IV.  The diagnosis was based on the 
veteran's report of multiple military stressors, including 
stressors in October 1963 and August 1964 described below.  

A review of the veteran's claims file reflects that the 
veteran provided sufficient information to attempt 
verification of his different stressors.  In stressor 
statements dated in February and June 2006, and during his 
hearing in July 2007, the veteran elaborated on his 
stressors.  He reported that in October 1963, while on the 
way to Camp Kaiser, he saw a burned bus loaded with dead 
Korean nationals hanging out of the windows, and the flesh 
was falling off the bones.  He reported that in February 
1964 while stationed at Camp Kaiser, he was less than 75 
yards away from where the North Koreans were firing.  The 
veteran identified two units that he was associated with 
while in Korea.  The first was Eight Company, Second 
Battalion, 32nd Infantry, and the second was Headquarters 
Company, First Brigade, 7th Infantry Division.  He reported 
that in August 1964, following the Gulf of Tonkin Incident, 
he was sent to a medical holding company near the DMZ, where 
he had to live in a trench for 12 days while being fired at 
from a guard tower with a machine gun.  This reportedly 
occurred in Inchon.  The veteran also reported that while in 
convoy from Camp Casey to Camp Kaiser, the villagers would 
crowd the road, and attempt to slap grenades into the gas 
tanks.  The veteran did not provide the month(s) or year for 
when the convoy occurred.  

The Board thus finds that the veteran has provided 
sufficient information for the agency of original 
jurisdiction (AOJ) to request that the United States Army 
and Joint Services Records Research Center (JSRRC) (formerly 
the United States Armed Services Center for Unit Records 
Research (CURR)) undertake research to verify the occurrence 
of being shot at in February and August 1964.  The Board is 
mindful that the JSRRC has established that events involving 
civilians, such as the October 1963 bus stressor, are 
extremely difficult to verify.  However, since a report for 
the February and August 1964 stressors is necessary, the 
Board finds that the October 1963 stressor should be 
included in the search.  Therefore, the AOJ should prepare a 
report detailing the stressors identified in the veteran's 
claims file and contact the JSRRC, and any other appropriate 
source(s), for verification of the claimed stressors.  

Additionally, the AOJ should request the veteran to provide 
the month(s) and year that the convoy from Camp Casey to 
Camp Kaiser occurred.  If the veteran provides such 
information, that stressor should be included in the report 
detailing the veteran's stressors for verification by the 
JSRRC.

The AOJ is reminded that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (i.e., not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).  In Suozzi, the United States Court of Appeals for 
Veterans Claims (Court) held that a radio log showing that 
the veteran's company had come under attack was new and 
material evidence to warrant reopening a claim of service 
connection for PTSD, despite the fact that the radio log did 
not specifically identify the veteran's participation.  
Suozzi, 10 Vet. App. at 310.  The Court also stressed that 
the evidence favorably corroborated the veteran's alleged 
in-service stressor.  Id. at 311.  Reaffirming its holding 
in Suozzi, the Court stated in Pentecost that, although unit 
records did not specifically identify a veteran as being 
present during rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred objectively corroborated his claim of having 
experienced rocket attacks.  Pentecost, 16 Vet. App. at 128.

In light of the veteran's current contentions and the 
assessments discussed above, the Board finds it necessary to 
secure an examination to ascertain whether the veteran in 
fact has PTSD related to an in-service stressor.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  
The Board will therefore remand to afford the veteran a VA 
examination in order to obtain a current diagnosis based on 
both examination and a thorough review of his claims file.  
Specifically, the veteran should be afforded a psychiatric 
evaluation to include particular attention to the PTSD 
diagnosis assigned to him in November 2006.  In the report, 
the examiner should address the relationship between any 
diagnosed PTSD and the veteran's claimed in-service 
stressors.

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record.  The AOJ should 
request that the veteran provide the 
month(s) and year the convoy from Camp 
Casey to Camp Kaiser occurred.  The AOJ 
should also inform that veteran that he 
can submit buddy statements to help 
corroborate his claimed stressors.  

2.  Following any additional responses 
received from the veteran, a letter 
should be prepared asking JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors.  JSRRC should be 
provided with a description of the 
alleged stressors identified by the 
veteran (as noted in the veteran's 
February and June 2006 statements, as 
well as his July 2007 hearing testimony), 
as well as copies of any relevant 
documents and/or any statements made by 
the veteran or any information contained 
therein.  Any additional action suggested 
by JSRRC should be accomplished.

3.  After receiving a response from JSRRC 
(and any other contacted entity) and 
associating with the claims file all 
available records and/or responses 
received pursuant to the above-requested 
development, the veteran should be 
scheduled for VA psychiatric examination.  
The claims file should be reviewed by the 
examiner.

Psychological testing should be conducted 
with a view toward determining whether 
the veteran in fact meets the criteria 
for a diagnosis of PTSD.  The examiner 
should thereafter review the veteran's 
claims file and test results, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner should identify the 
specific stressor underlying any 
diagnosis of PTSD and should comment upon 
the link between the current 
symptomatology and the veteran's reported 
in-service stressor(s).  A complete 
rationale should be provided for all 
opinions expressed.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he is notified by the AOJ.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

